DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 04/07/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Priority
This application is a CON of 16/832,377 filed on 03/27/2020 which is a CON of 15/593,483 filed 05/12/2017 now PAT 10645079.
Applicant is reminded of the following requirement:
To claim the benefit of a prior-filed application, a continuation or divisional application (other than a continued prosecution application filed under 37 CFR 1.53(d)), must include a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 04/07/2021 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10645079. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations:
Instant Application
Reference U.S. Patent No 10645079
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and -24-Docket No. 007131.02479\USP7757US03after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
1. A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, via the communication interface, from an end user desktop computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises only a username corresponding to the user account associated with the user account portal and does not comprise any other authenticators associated with a user of the end user desktop computing device; in response to receiving only the username corresponding to the user account associated with the user account portal: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to Page 2 of 14Application No.: 15/593,483Reply to Advisory Action of December 26, 2019indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the end user desktop computing device, access to a portal interface based on the authentication token in the authentication database.

2. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: if the authentication response message does not indicate that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal: generate an error message for the end user desktop computing device; and send, via the communication interface, to the end user desktop computing device, the error 

3. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: prior to generating the authentication token in the authentication database: load, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirm, based on the user account information loaded from the user account database, that the user account associated with the user account portal is enrolled for multi- device authentication prompts.
4. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform 
4. The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform 

5. The computing platform of claim 4, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the communication interface, to the notification engine system, the one or more commands directing the notification 

6. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one authentication prompt.
7. The computing platform of claim 6, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by -26-PATENT Docket No. 007131.02479\US P7757US03 the at least one registered 
7. The computing platform of claim 6, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by the at least one registered device linked to 

8. The computing platform of claim 5, wherein the one or more commands directing the notification engine system to push the at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal are configured to cause the at least one registered device linked to the user account associated with the user account portal to present at least one biometric authentication prompt.
9. The computing platform of claim 8, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by the at least one registered device linked to the user account associated with the user 
9. The computing platform of claim 8, wherein receiving the authentication response message comprises receiving information indicating that valid authentication input was received by the at least one registered device linked to the user account associated with the user 

10. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises providing the access to the portal interface after receiving a polling request from the end user desktop computing device.
11. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises redirecting the user computing device to a user account portal computer system.
17. The computing platform of claim 1, wherein providing the access to the portal interface based on the authentication token in the authentication database comprises redirecting the end user desktop computing device to a user account portal computer system.
12. The computing platform of claim 11, wherein redirecting the user computing device to the user account portal computer system comprises launching an authenticated user account portal session on the user account portal computer 
18. The computing platform of claim 17, wherein redirecting the end user desktop computing device to the user account portal computer system comprises launching an authenticated user account portal session on the user account portal 

19. The computing platform of claim 18, wherein launching the authenticated user account portal session on the user account portal computer system for the web application on the end user desktop computing device comprises: generating one or more commands comprising embedded authentication headers; and sending the one or more commands comprising the embedded authentication headers to the user account portal computer system.
14. The computing platform of claim 1, wherein updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved causes a web application on the user computing device to request an account overview page of 
20. The computing platform of claim 1, wherein updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved causes a web application on the end user desktop computing device to request an account 
A method, comprising: at a computing platform comprising at least one processor, memory, and a communication interface: receiving, by the at least one processor, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generating, by the at least one processor, an authentication token in an authentication database; and -28-Docket No. 007131.02479\USP7757US03sending, by the at least one processor, a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receiving, by the at least one processor, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, updating, by the at least one processor, the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, providing, by the at least one processor, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
11. A method, comprising: at a computing platform comprising at least one processor, memory, and a communication interface: receiving, by the at least one processor, via the communication interface, from an end user desktop computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises only a username corresponding to the user account associated with the user account portal and does not comprise any other authenticators associated with a user of the end user desktop computing device; in response to receiving only the username corresponding to the user account associated with the user account portal: generating, by the at least one processor, an authentication token in an authentication database; and sending, by the at least one processor, a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receiving, by the at least one processor, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, updating, by the at least one processor, the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and Page 6 of 14Application No.: 15/593,483Reply to Advisory Action of December 26, 2019after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, providing, by the at least one processor, to the end user desktop computing device, access to a portal interface based on the authentication token in the authentication database.

12. The method of claim 11, comprising: if the authentication response message does not indicate that valid authentication 
PATENT Docket No. 007131.02479\US P7757US03 loading, by the at least one processor, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirming, by the at least one processor, based on the user account information loaded from the user account database, that the user account associated with the user account 
13. The method of claim 11, comprising: prior to generating the authentication token in the authentication database: loading, by the at least one processor, from a user account database, user account information corresponding to the user account associated with the user account portal; and confirming, by the at least one processor, based on the user account information loaded from the user account database, that the user account associated with the user account portal is 

14. The method of claim 11, comprising: prior to sending the notification to the at least one registered device linked to the user account associated with the user account portal, identifying, by the at least one processor, the at least one registered device as being linked to the user account associated with the user account portal based on user account information loaded from a user account database.
19. The method of claim 18, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the 
15. The method of claim 14, wherein sending the notification to the at least one registered device linked to the user account associated with the user account portal comprises: generating one or more commands directing a notification engine system to push at least one authentication notification to the at least one registered device linked to the user account associated with the user account portal; and sending, via the 
20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: receive, via the communication interface, from a user computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises a username corresponding to the user -30-PATENT Docket No. 007131.02479\US P7757US03 account associated with the user account portal, and wherein the username corresponding to the user account associated with the user account portal is the only authenticator included in the request to login to the user account associated with the user account portal; in response to receiving the username corresponding to the user account associated with the user account portal as the only authenticator: generate an authentication token in an authentication database; and send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the user computing device, access to a portal interface based on the authentication token in the authentication database.
16. One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: receive, via the communication interface, from an end user desktop computing device, a request to login to a user account associated with a user account portal, wherein the request to login to the user account associated with the user account portal comprises only a username corresponding to the user account associated with the user account portal and does not comprise any other authenticators associated with a user of the end user desktop computing device; in response to receiving only the username corresponding to the user account associated with the user account portal: generate an authentication token in an authentication database; and Page 8 of 14Application No.: 15/593,483Reply to Advisory Action of December 26, 2019send a notification to at least one registered device linked to the user account associated with the user account portal; after sending the notification to the at least one registered device linked to the user account associated with the user account portal, receive, via the communication interface, from the at least one registered device linked to the user account associated with the user account portal, an authentication response message; if the authentication response message indicates that valid authentication input was received by the at least one registered device linked to the user account associated with the user account portal, update the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved; and after updating the authentication token in the authentication database to indicate that the request to login to the user account associated with the user account portal has been approved, provide, to the end user desktop computing device, access to a portal interface based on the authentication token in the authentication database.


Allowable Subject Matter
Based on the previously allowed parent case 15/593,483 and prior art search of records, claims 1-20 of the instant application would be allowable if the Applicant files terminal disclaimer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434